Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 1 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 2 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 3 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 4 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 5 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 6 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 7 of 8
Case 20-18446   Doc 1-1 Filed 10/08/20 Entered 10/08/20 20:33:04   Desc
                      Signature Pages Page 8 of 8
